221 F.3d 1030 (7th Cir. 2000)
Michael Massey and Richard L. Steagall, Plaintiffs-Appellants,v.Suzanne Wheeler, Unit Manager at the Federal  Correctional Center in Pekin, Illinois, in her  individual and official capacities,  David Helman, Warden at the  Federal Correctional Center in Pekin,  Illinois, in his individual and  official capacities, Janice Bonneville,  Paralegal Specialist at the Federal  Correctional Center in Pekin, Illinois,  in her individual and official capacities  and Michael Schallmoser, Case Manager at the Federal  Correctional Center in Pekin, Illinois, in his  individual and official capacities, Defendants-Appellees.
No. 99-2663
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 23, 2000Decided July 20, 2000

Appeal from the United States District Court  for the Central District of Illinois, Springfield Division.  No. 98 C 1348--Jeanne E. Scott, Judge.[Copyrighted Material Omitted]
Before Flaum, Kanne and Diane P. Wood, Circuit Judges.
Kanne, Circuit Judge.


1
Inmate Michael Massey and  his attorney, Richard L. Steagall, brought a two-  count complaint against the staff of the Federal  Correctional Center at Pekin, Illinois, where  Massey is incarcerated, alleging violations of  their constitutional rights. The plaintiffs  allege that the prison's restrictions on inmates'  unmonitored telephone calls violate their First  and Fifth Amendment rights. The district court  dismissed Count One without prejudice for failure  to exhaust available administrative remedies.  Count Two, which Steagall brought both as a  third-party asserting Massey's rights and in his  own name asserting his own constitutional rights,  also was dismissed. The district court dismissed  without prejudice the third-party claim for  failure to exhaust administrative remedies and  dismissed with prejudice Steagall's first-party  action for failure to state a claim. We affirm  the district court's order and further hold that  Steagall lacked standing to bring the third-party  action in this case.

I.  History

2
While incarcerated, inmate Massey has carried on  a continuous course of litigation, including  actions against prison officials related to  medical care he received some time ago, see  Massey v. Helman, 196 F.3d 727 (7th Cir. 1999)  ("Massey I"), and a civil forfeiture action in  Indiana state court. To facilitate this  litigation, Massey contends that he requires  unmonitored telephone calls with his attorneys at  least weekly because monitored telephone calls,  personal visits and legal mail are insufficient.  From March 1996 to September 1998, Massey made  weekly unmonitored telephone calls to his  attorneys in Illinois and Indiana. In October  1998, Massey had no pending court dates and was  receiving sparse legal mail and no visits from  attorneys. The prison staff decided that Massey  did not need weekly or twice weekly unmonitored  calls as he demanded, because other means of  communication were adequate. Federal regulation  28 C.F.R. sec. 540.103 prohibits the prison from  placing frequency limitations on unmonitored  telephone calls to an inmate's attorney "when the  inmate demonstrates that communication with  attorneys by correspondence, visiting, or normal  telephone use is not adequate." Between October  1998 and February 1999, Massey placed twenty-  eight unmonitored calls, still more than one a  week. The procedure for making unmonitored  telephone calls placed an administrative burden  on the prison staff because unmonitored telephone  lines are available only in a certain area of the  prison, and a staff member must be present at all  times to ensure the inmate does not place calls  to anyone other than his lawyer. Massey placed  far more unmonitored telephone calls than any  other prisoner, and according to prisoner  records, almost half of the unmonitored calls  placed from Massey's unit were from Massey.  Massey further alleged that on three occasions,  prison staff illegally opened his legal mail.


3
Massey saw a prison conspiracy behind the  limitation on his weekly unmonitored calls, and  he and Steagall complained that the other means  of unmonitored communication were not adequate.  When an inmate feels any of his rights have been  infringed, Federal Bureau of Prisons (BOP) rules  provide an administrative procedure to remedy the  problem. Massey took a step toward initiating the  administrative remedy by requesting BOP forms BP-  9, BP-10 and BP-11. The prison staff denied this  request because inmates must file BP-9 before  requesting BP-10. Rather than simply providing  Massey with BP-9, defendant Suzanne Wheeler  precipitated this litigation by engaging in a  hyper-literal reading of Massey's request and  refused to provide him any forms because he  incorrectly requested three forms at once. Not to  be outdone in the pursuit of absurdity, rather  than respond with a request for form BP-9, Massey  filed this lawsuit.


4
The prison officials moved to dismiss the suit  on the grounds that the Prison Litigation Reform  Act of 1996, Pub. L. No. 104-134, 110 Stat. 1321-  355 (codified as amended in scattered sections of  18 & 42 U.S.C.) ("PLRA") requires inmates to  exhaust available administrative remedies before  filing suit in district court. The defendants  moved to dismiss Steagall's action for failure to  state a claim and his third-party action on the  same administrative exhaustion ground as Massey's  own claim. The district court granted the motionswithout prejudice as to Count One and with  prejudice as to Count Two.

II.  Analysis

5
Massey believes the district court erred in  holding that administrative exhaustion could be  decided at the pleading stage under Rule 12(b)(1)  and (6) motions. Fed. R. Civ. P. 12(b)(1), (6).  Steagall appeals the Rule 12(b)(6) dismissal of  his case for failure to state a constitutional  injury. We review de novo the decisions regarding  both dismissals. See Kaplan v. Shure Bros., Inc.,  153 F.3d 413, 417 (7th Cir. 1998). In so doing,  we accept all well-pleaded facts as true and draw  all reasonable inferences in the plaintiff's  favor. See Gossmeyer v. McDonald, 128 F.3d 481,  489 (7th Cir. 1997).

A.  Massey's claims

6
As we recently stated in Perez v. Wisconsin  Dep't of Corrections, 182 F.3d 532, 534-35 (7th  Cir. 1999), the PLRA contains a "comprehensive  administrative exhaustion requirement," which  states that "[n]o action shall be brought with  respect to prison conditions . . . by a prisoner  . . . until such administrative remedies as are  available are exhausted." 42 U.S.C. sec.  1997e(a). Although not depriving the district  court of subject-matter jurisdiction, the  provision requires dismissal of any case in which  an available administrative remedy has not been  exhausted. See Perez, 182 F.3d at 535. As Massey  knows too well from our decision in Massey I, 196  F.3d at 732-33, dismissal on the pleadings is  proper for failure to plead the exhaustion of all  administrative remedies. Massey does not, and  clearly could not, plead that he exhausted all  administrative remedies. Instead, he avers that  there are "no available administrative remedies"  and, conversely, that "any administrative  remedies that are claimed to exist are in fact a  sham." As we stated in Perez, 182 F.3d 536-37,  and Massey I, 196 F.3d at 733, there is no  "futility exception" to the PLRA exhaustion  requirement. His failure to plead exhaustion of  all administrative remedies mandates dismissal of  his claim without prejudice.


7
Massey's only route around this inescapable  conclusion relies on the argument that dismissal  for failure to exhaust administrative remedies is  not proper at the pleading stage because  exhaustion is an affirmative defense. See Massey  I, 196 F.3d at 735 (recognizing administrative  exhaustion as an affirmative defense); King v.  Cooke, 26 F.3d 720, 724 (7th Cir. 1994). As  required by Rule 8(c), the defendants raised the  administrative-exhaustion defense in response to  Massey's complaint, but moved to dismiss for  failure to state a claim rather than for summary  judgment under Rule 56, which allows for the  consideration of matters outside the pleadings.  Fed. R. Civ. P. 8(c), 56. The district court  chose to treat the defendants' motion under Rule  12(b)(6) rather than convert the motion to one  under Rule 56 by considering matters outside of  the complaint. See Fed. R. Civ. P. 12(b); Ribando  v. United Airlines, Inc., 200 F.3d 507, 509-10  (7th Cir. 1999). While conversion would not  change the outcome in this case, it seems clear  from the district court's order that the  complaint was found to be deficient on its face,  without reference to other pleadings or exhibits,  and therefore judgment under Rule 12(b)(6) was  proper as to Count One.

B.  Steagall's Third-Party Complaint

8
In Count Two, Steagall attempts an end-run  around the administrative exhaustion requirement  by bringing Massey's claims as a third-party  plaintiff. In its motion to dismiss, the  government addressed in a somewhat backward  fashion the issue of whether Steagall had  standing to bring a claim on Massey's behalf, but  the district court declined to reach the third-  party standing issue. Instead, it assumed  Steagall was a proper party and decided that his  third-party claim should fail on administrative  exhaustion grounds. However, because the third-  party standing issue disposes of part of this  case, it would have been better for the district  court to decide it, which we do here.


9
The prohibition on third-party claims is a  prudential standing limitation which recognizes  that claims are best prosecuted by those who  actually have been injured, rather than by  someone in their stead. See Warth v. Seldin, 422  U.S. 490, 499 (1975). The Supreme Court has  established a narrow exception to this doctrine,  allowing third-party claims when the third-party  plaintiff can show a close relationship between  the first and third party and some obstacle to  the first party's ability to protect his own  interest. See Powers v. Ohio, 499 U.S. 400, 411  (1991); Shimer v. Washington, 100 F.3d 506, 508  (7th Cir. 1996).


10
When the third-party plaintiff seeks to  vindicate First Amendment rights, the Supreme  Court has relaxed the requirement that the  plaintiff show some obstacle to the first party's  ability to bring his own claim. See Secretary of  State of Md. v. Joseph H. Munson Co., 467 U.S.  947, 956 (1984). Understanding that some parties  who could challenge a statute on First Amendment  grounds may choose to forgo litigation to avoid  the risk of punishment or retribution, the Court  has allowed third parties to bring claims  "without regard to the ability of the other to  assert his own claims." Id. at 957. We find the  Munson line of cases inapplicable to Massey's  claim because Massey does not bring a facial  challenge to an allegedly overbroad statute.  Massey does not attack the constitutionality of  any prison regulation, practice or policy; rather  he claims that certain prison officials have  violated a constitutionally valid speech  limitation. There is no allegation or hint that  anyone's speech would be chilled if Steagall  cannot bring the third-party claim, and therefore  the Supreme Court's command that prudential  standing requirements be relaxed does not apply.  Even so, we doubt the Supreme Court in Munson  intended to allow third-party claims when the  only obstacle to the first party was a statutory  prerequisite such as the exhaustion provision.


11
Returning to the third-party standing test, we  must determine whether any obstacle prevents  Massey from bringing his own claim such that we  should allow Steagall to bring the claim in  Massey's place. This inquiry is a short one.  Massey has in fact brought his own claim, and the  only hindrance he faces is the administrative  exhaustion requirement in the PLRA. The litigious  Massey ran head on into the third-party standing  rule once before when he attempted to bring a  claim through the prison doctor, Dr. John Otten.  See Massey I, 196 F.3d at 740-42. In that case we  held that "[t]here is no allegation . . . which  suggests that the inmates have any obstacle  preventing them from properly asserting their own  rights." Id. at 741. The same is true here. In  fact, despite his record of losing cases, Massey  seems quite expert at bringing them. We therefore  hold that Steagall does not have standing to  assert a third-party claim to vindicate Massey's  rights.

C.  Steagall's First-Party Complaint

12
In Count Two, attorney Steagall also alleges  that his own First Amendment and Fifth Amendment  due process rights were violated by the prison's  actions in limiting his unmonitored communication  with Massey. Steagall, however, developed his  complaint poorly and cited almost no authority  supporting his claim of constitutionally  protected rights. The defendants moved to dismiss  under Rule 12(b)(6) on the ground that Steagall  failed to allege a constitutionally cognizable  injury. The district court held that inmates'  attorneys have a right identical to any member of  the public to associate or communicate with  inmates, but that the prison can place  restrictions on that communication that are  reasonably related to legitimate penological  interests. See Thornburgh v. Abbott, 490 U.S.  401, 409 (1989).


13
The district court understandably struggled in  sorting out Steagall's complaint. Although  putatively styled as a simple two-count action,  the complaint rambles through fifty-six pages,  paragraph after paragraph, alluding to various  constitutional guarantees and intermixing  argument and repetitive recitations of facts. In  the future, Steagall would do well to heed the  Rule 8 requirement of a "short and plain  statement" of the claim, Fed. R. Civ. P. 8(a)(1),  and avoid forcing the court to decipher his  complaint, as the district court did here.  Reading the complaint "generously" as we must,  see Abel v. Miller, 824 F.2d 1522, 1529 (7th Cir.  1987), Steagall asserted the denial of (1) his  First Amendment right to communicate with a  prisoner, see Thornburgh, 490 U.S. at 407, and  (2) his Fifth Amendment due process right to  communicate with his client for the purposes of  practicing law and accessing the courts.1 See  Dreher v. Sielaff, 636 F.2d 1141, 1143 (7th Cir.  1980). But see Abel, 824 F.2d at 1534 (holding  that there was no clearly established right to  access prisons during threat to prison's security  to effectuate attorneys' First and Fifth  Amendment rights).


14
Thornburgh acknowledged several categories of  First Amendment-based access to prisoners,  including the rights of journalists, family  members and magazine publishers, as well as  attorneys, to communicate with inmates. 490 U.S.  at 407-08. While we also have recognized the  importance of unmonitored communication between  attorneys and clients, see Adams v. Carlson, 488  F.2d 619, 631 (7th Cir. 1973), no cases cited by  Steagall, nor any found by this Court, establish  a right to the unrestricted and unlimited private  telephone contacts Steagall sought. Abel, one of  the few Fifth Amendment cases expressly dealing  with an attorney's right of access, limited its  holding to the specific facts of that case, which  involved security measures during a prison  disturbance. 824 F.2d at 1534. Steagall misses  badly when he attempts to use Abel for the  proposition that the "court had no problem with  the existence of such a right in the attorneys."  Rather, the court held that under those facts,  the defendants were entitled to summary judgment  because the plaintiffs failed to show they had a  clearly established right of access to their  inmate clients during a prison disturbance under  the First and Fourteenth Amendments. Id. The  Court held that attorneys must be free from  retaliation for exercising their constitutional  rights, but it distinguished that claim from one  of a right to access prison inmates. Id. Abel,  which is factually distinct for the case at bar,  does not vest attorneys with a personal right to  unlimited and unmonitored telephone contacts with  prisoners, and Steagall's gross assertion that  Abel stands for such a proposition must fail. The  other cases Steagall cited to support his  personal claim of constitutional injury similarly  are inapplicable. See, e.g., City of Chicago v.  Morales, 527 U.S. 41, 52 (1999) (holding that  freedom to loiter is protected by Due Process  Clause); Zinermon, 494 U.S. at 124 (discussing  due process claims of patients voluntarily  admitted to mental hospitals).


15
The rule is clear from Thornburgh, and in  Dreher in the Fourteenth Amendment context, 636  F.2d at 1143, that attorneys enjoy rights of  access to prison inmates, but that the prison may  impose reasonable restrictions on the exercise of  that right. In an analogous circumstance, the  Third Circuit held that reasonable restrictions  on an attorney's visits to a prison did not  "constitute an extinguishment or significant  alteration of the right to practice law" and  therefore failed to state a claim for denial of  due process. Sturm v. Clark, 835 F.2d 1009, 1013  (3d Cir. 1987). Nothing alleged in Count Two of  Steagall's complaint justifies a contrary  conclusion in this case. According to his  inartfully-drafted complaint, Steagall enjoyed  frequent and free communication with his client,  including more unmonitored conversations than  apparently any other inmate. The prison's only  limit on this free-flowing dialogue was to deny  unmonitored telephone calls on less than a  handful of occasions when it reasonably appeared  that other means of communication were adequate.  The district court was correct in finding that  the complaint, on its face, showed only  reasonable restrictions on Steagall's right to  communicate with Massey and therefore failed to  state a claim.


16
The prison regulation directing the prison  warden not to place unnecessary frequency  limitations on unmonitored telephone calls may  implicate Massey's rights, but it does not create  any right in the public to unmonitored  communication with an inmate. Steagall does not  and cannot claim that he has been denied access  to or communication with an inmate, only that  limiting the number of unmonitored telephone  calls has made it more difficult for him to  communicate with Massey. However, the Supreme  Court in Thornburgh rejected the rule that  prisons must employ the least restrictive means  for regulating communication between non-inmates  and inmates. 490 U.S. at 411. Steagall's entire  claim seeks to imbue his preference for  unmonitored telephone calls with constitutional  status, but the cases interpreting the public's  First Amendment right to communicate with  prisoners demand no such result. Steagall's claim  does not attack the constitutionality of the  prison regulations in any way, therefore we do  not need to determine whether that regulation  itself is reasonably related to a legitimate  penological interest. Instead, Steagall merely  seeks to enforce for his own benefit the prison's  partial prohibition on limiting unmonitored  calls.


17
Finally, Steagall asserts that the opening of  Massey's legal mail by prison officials violated  his constitutional right to communicate with his  client, but the cases establishing such a right  prohibit only the opening of such mail outside  the presence of the inmate and characterize the  right in terms of the prisoner's First, Sixth and  Fourteenth Amendment rights. See, e.g., Wolff v.  McDonnell, 418 U.S. 539, 576-77 (1974).  Therefore, Steagall failed to state a claim for  violation of his constitutional rights by the  opening of Massey's legal mail, whether in or out  of Massey's presence. Since he does not allege a  valid First or Fifth Amendment injury and cannot  state a claim for protection of a right under the  prison regulations, Steagall has failed to state  a claim upon which relief could be granted. Count  Two was properly dismissed with prejudice.

III. Conclusion

18
For the foregoing reasons, we Affirm the district  court's order dismissing Count One without  prejudice and Count Two with prejudice.



Note:


1
 Steagall errantly cites Fourteenth Amendment  cases, see e.g., Zinermon v. Burch, 494 U.S. 108,  124 (1990); Dreher v. Sielaff, 636 F.2d 1141,  1143 (7th Cir. 1980), for the proposition that  attorneys have due process rights to access the  courts. The Fourteenth Amendment creates a due  process right against the states, ("[N]or shall  any State deprive any person of life, liberty, or  property without due process of law") while the  Fifth Amendment guarantees due process by the  federal government.